United States Court of Appeals
                                FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 97-1204
                                     ___________
United States of America,                 *
                                          *
             Plaintiff - Appellee,        *   Appeal from the United States
                                          *   District Court for the
      v.                                  *   Eastern District of Missouri.
                                          *
Terrick Alfred Williams,                  *
                                          *
             Defendant - Appellant.       *
                                          *

                                    ___________

                                Submitted: September 11, 1997
                                        Filed: February 10, 1998
                                    ___________

Before HANSEN, ROSS, and MURPHY, Circuit Judges.
                               ___________

HANSEN, Circuit Judge.

      Terrick Williams appeals his convictions on counts of carjacking,
using a firearm during a crime of violence, and being a felon in possession
of a firearm.    He challenges the sufficiency of the evidence and the
admissibility of his confession. We affirm the district court.1




      1
        The Honorable George F. Gunn, Jr., United States District Judge for the Eastern
District of Missouri.
                          I.   Factual Background

      Williams’ convictions arose from two incidents.        In the first
incident, the evidence offered showed that Edith Cooper and her three-year-
old son were waiting in Cooper’s parked 1989 Mercury Cougar while Cooper’s
friend shopped. A man approached Cooper’s car and opened its unlocked
door. Upon seeing Cooper and her son inside the car, the man said “excuse
me,” and closed the door. The man then opened the door again, pointed a
gun at the child, said “a few choice dirty words” to Cooper, and ordered
the two out of the car. (Trial Tr. Vol. 1 at 109.) Cooper complied with
the order by grabbing her son and running into the store. The man drove
away in Cooper’s car.

      The second incident began the next morning when Dr. Jill O’Har drove
into the parking lot of the hospital where she worked. O’Har parked her
BMW, exited the vehicle and was retrieving items from the passenger side
of her car when a man grabbed her from behind and pushed her down towards
the interior of her car.     The man ordered O’Har not to say anything.
Initially, O’Har thought someone was joking with her, but the man continued
to push O’Har down toward the passenger seat while pressing his body
against her. When O’Har turned she saw the man’s face. Fearing she would
be killed if she was forced into her car, O’Har began to scream and put her
hands on top of the car to resist being pushed into the vehicle. As O’Har
continued to scream, the man backed away and grabbed her briefcase from the
front seat of the car. O’Har then saw that the man had a revolver in his
hand. When another car pulled into the parking lot the man ran to a 1989
Mercury Cougar and drove away. The police later recovered Cooper’s 1989
Mercury Cougar parked on a nearby street.

      Erin McDonough witnessed the incident involving O’Har from a distance
of about 30 feet.     She was able to see the man and O’Har during the
struggle and saw the




                                    -2-
man’s face as he drove away in the Mercury. Later, both McDonough and O’Har
each identified Williams as the man in a police photo array.

      Shortly after the incident involving O’Har, the police received an
anonymous telephone call stating Williams was responsible for the incident.
The caller also gave the police two addresses that Williams allegedly
frequented. Following the positive identifications by McDonough and O’Har
in the photo array, the police went to one of these addresses and obtained
written permission from an occupant to search the premises. The police
found Williams during this search, took him into custody, and read him his
Miranda rights. Williams stated he understood his rights. The police also
recovered a .38 revolver with Williams’ fingerprints on it. The officers
did not question Williams after his arrest or while transporting him to the
police station. Williams also did not assert his right to remain silent or
his right to counsel.    At the police station, both McDonough and O’Har
identified Williams in a lineup. When an officer informed Williams that he
had been identified in the lineup, Williams indicated that he wanted to talk
with the officer. The officer again advised Williams of his Miranda rights,
and Williams again said he understood his rights. After waiving his rights,
Williams confessed that he had “jacked a lady for her car” in a store
parking lot and had “jacked a lady by a car . . . when she started
screaming. I took her briefcase and ran back to the car.” (Trial Tr. Vol.
1 at 281.)

      The police later went to the second address given by the anonymous
caller. After receiving written permission from an occupant to search the
premises, the police seized items that the occupant said were not hers. Ms.
Cooper identified these items as property that had been in her car before
it was stolen. Although Ms. Cooper was unable to identify Williams as the
man who stole her car, Williams’ fingerprints were found on a telescope that
was in the trunk of Cooper’s car.

      Williams was charged with two counts of carjacking in violation of 18
U.S.C. § 2119 (1994), two counts of using a firearm during a crime of
violence in violation of




                                    -3-
18 U.S.C. § 924(c)(1), and two counts of being a felon in possession of a
firearm in violation of 18 U.S.C. § 922(g)(1). A jury convicted him of all
charges, and the district court sentenced him to 450 months of imprisonment.
Williams appeals his convictions.


                               II.   Analysis

                    A.   Intent Required for Carjacking

      Williams first argues that there was insufficient evidence to convict
him of carjacking in either incident, because the government failed to prove
that he had a specific intent to cause death or serious bodily harm as
required by the carjacking statute, 18 U.S.C. § 2119. Williams claims the
government is required to prove that he possessed an unconditional intent
to cause death or serious bodily harm, regardless of whether the victim
relinquishes his or her car. The government argues that an intent to cause
death or serious bodily harm if the victim does not comply with the
defendant’s demands is sufficient to satisfy the statute’s specific intent
requirement. The government asserts there is sufficient evidence to support
the jury finding that Williams possessed this conditional intent.

      We must interpret the carjacking statute to resolve these conflicting
claims. We review the district court’s interpretation of the statute de
novo. See Loehrer v. McDonnell Douglas Corp., 98 F.3d 1056, 1061 (8th Cir.
1996).   In interpreting a statute “we must not be guided by a single
sentence or member of a sentence, but look to the provisions of the whole
law, and to its object and policy.” Pilot Life Ins. Co. v. Dedeaux, 481
U.S. 41, 51 (1987) (internal quotations omitted).

     The carjacking statute provides as follows:




                                     -4-
           Whoever, with the intent to cause death or serious
           bodily harm takes a motor vehicle that has been
           transported, shipped, or received in interstate or
           foreign commerce from the person or presence of
           another by force and violence or by intimidation, or
           attempts to do so, shall--
                 (1) be fined under this title or imprisoned not
                 more than 15 years, or both,
                 (2) if serious bodily injury (as defined in
                 section 1365 of this title) results, be fined
                 under this title or imprisoned not more than 25
                 years, or both, and
                 (3) if death results, be fined under this title
                 or imprisoned for any number of years up to
                 life, or both, or sentenced to death.

18 U.S.C. § 2119 (1994).

      Thus, a carjacking conviction requires proof of three basic elements.
First, the defendant must have taken or attempted to take a motor vehicle
from a “person or presence of another by force and violence or by
intimidation.” Id. Second, the defendant must have acted “with the intent
to cause death or serious bodily harm.” Id. Third, the motor vehicle
involved must have been “transported, shipped, or received in interstate or
foreign commerce.” Id.

      At least four of our sister circuits have been confronted with the
issue we face here: whether a conditional intent to cause death or serious
bodily harm if the victim does not relinquish his or her car satisfies the
intent element. The Ninth Circuit answered the question in the negative,
holding “[t]he mere conditional intent to harm a victim if she resists is
simply not enough to satisfy § 2119's new specific intent requirement.”
United States v. Randolph, 93 F.3d 656, 665 (9th Cir. 1996). The court
found that the defendant’s threat to harm the victim if she did not
relinquish her car satisfied the intimidation part of the first element, but
was insufficient to show the defendant intended to cause death or serious
bodily harm where his accomplices




                                    -5-
impulsively and independently assaulted the victim. Id. The court reasoned
that “to construe a threat to satisfy §2119's intent element as well as its
‘taking’ element would be to make surplusage of the intent element.” Id.
at 665 n.6. Such an interpretation, the Ninth Circuit concluded, would
“eliminate” the government’s burden to prove “that additional intent
element.” Id. at 665.

      We respectfully disagree with this reasoning. It is very likely, in
our view, that the same actions which satisfy the taking by force or
intimidation element may also serve to indicate an intent to cause death or
serious bodily injury. Consistent with our view, the Tenth Circuit has
rejected the Ninth Circuit’s reasoning, explaining that the carjacking
statute’s taking and intent elements do not constitute two separate and
distinct “intent requirements.” United States v. Romero, 122 F.3d 1334,
1338 (10th Cir. 1997), petition for cert. filed, (U.S. Nov. 17, 1997) (No.
97-6863). “Instead, the plain language of the statute indicates that the
‘tak[ing] . . . by force or intimidation’ element comprises the actus reus
of the crime and the ‘intent to cause death or serious bodily harm’ element
constitutes the mens rea of the crime.” Id. at 1338-39 (alterations in
original).

      In contrast to the Ninth Circuit’s rejection of conditional intent,
the Second, Third, and Tenth Circuits have all held that conditional intent
is sufficient to satisfy the intent requirement of § 2119.       See United
States v. Arnold, 126 F.3d 82, 89 (2d Cir. 1997); Romero, 122 F.3d at 1339;
United States v. Anderson, 108 F.3d 478, 485 (3d Cir.), cert. denied, 118
S. Ct. 123 (1997). In Anderson, the Third Circuit noted that the practical
effect of the Ninth Circuit’s Randolph holding is to limit the application
of the carjacking statute to only those cases where the defendant actually
physically harms the victim, because “[r]arely will there be a case where
there will be evidence of a defendant’s unconditional intent to cause death
or serious bodily harm whether or not the victim relinquishes his or her
car, yet the victim sustains no injuries.” 108 F.3d at 483. The court
stated that such a result is clearly contrary to Congressional intent as
evidenced in the statue itself, because “Congress has provided for enhanced
penalties




                                   -6-
when a carjacking does, in fact, result in death or serious bodily injury.”
Id. (citing 18 U.S.C. § 2119(2) and (3)). The court then reviewed basic
criminal law tenets regarding conditional intent, noting that conditional
intent is normally sufficient to prove intent “unless the condition
negatives the harm or evil sought to be prevented by the law defining the
offense.”    Id. (quoting Wayne R. Lafave and Austin W. Scott, Jr.,
Substantive Criminal Law § 3.5(d), at 313 (1986)) (other internal quotations
omitted). Because a conditional intent to harm the victim unless the victim
relinquishes his or her car does not negate the harm sought to be prevented
by the carjacking statute, the Third Circuit held conditional intent is
sufficient to satisfy the intent element. Id. at 483-85.
      The Second and Tenth Circuits have followed much of the reasoning of
Anderson, also holding conditional intent can satisfy the intent element of
the carjacking statute. In Romero, the Tenth Circuit initially noted that
“[a]s a general rule, conditional intent is still intent.” Romero, 122 F.3d
at 1338 (internal quotations omitted).       The Romero court agreed with
Anderson that the structure of the carjacking statute itself showed that
Congress did not intend to limit the offense of carjacking to those
situations in which the victim was killed or suffered serious bodily harm
because Congress had provided enhanced penalties in those particular
situations. Id. at 1339. The Second Circuit similarly found that allowing
conditional intent to satisfy the intent requirement “comports with a
reasonable interpretation of the legislative purpose of the statute.”
Arnold, 126 F.3d at 88.

      We find persuasive these courts’ reliance on the structure of the
carjacking statute itself to conclude that the specific intent requirement
is satisfied by a defendant’s conditional intent to cause death or serious
bodily injury only if the victim does not relinquish the vehicle.        By
looking at § 2119 as a whole, including the enhanced penalties for
carjackers whose actions actually cause death or physical injury, it is
clear Congress did not intend to limit the reach of the federal carjacking
statute to those situations where a defendant unconditionally intends death
or serious bodily injury regardless of whether the victim surrenders the
vehicle. See Anderson, 108 F.3d




                                    -7-
at 483. We hold that the intent element of the carjacking statute can be
satisfied by proof that the defendant intended to cause death or serious
bodily injury even if such a result is only intended if the victim refused
to relinquish his or her car.

      Having interpreted the statute, we must review Williams’ sufficiency
of the evidence claim to determine “if there is an interpretation of the
evidence that would allow a reasonable jury to conclude” Williams possessed
the necessary intent beyond a reasonable doubt. United States v. Uder, 98
F.3d 1039, 1045 (8th Cir. 1996). We review the evidence in the light most
favorable to the verdict, drawing all reasonable inferences from the
evidence in favor of the verdict. United States v. Willis, 89 F.3d 1371,
1376 (8th Cir.), cert. denied, 117 S. Ct. 273 (1996).

      Turning to the record in this case, we find there is sufficient
evidence for a reasonable jury to conclude that Williams possessed this
conditional intent to cause death or serious physical injury in both of the
incidents. In the first incident, the evidence supports a finding that
Williams pointed his loaded revolver at Cooper’s three-year-old son and
ordered the two out of the car.      In the second incident, the evidence
supports a finding that Williams attacked O’Har from behind and tried to
force her into her car. Williams was armed with a revolver during the
attack. Only O’Har’s screams caused Williams to move away from her. Even
as Williams moved away, he continued to hold the gun. Williams only fled
the scene when another car entered the parking lot.         The jury could
reasonably infer from this evidence that Williams intended to cause death
or serious bodily injury on each occasion.

      B.   Sufficiency of the Evidence in First Carjacking Incident

      Williams next claims that there is insufficient evidence to convict
him of carjacking in the first incident. He contends that his statements
to police that he “jacked” one victim for a car and another victim for a
briefcase should have been suppressed because they were obtained in
violation of Miranda v. Arizona, 384 U.S.




                                   -8-
436 (1966). Williams argues that because his initial statement to police,
that he wanted to talk after being informed by an officer that he had been
identified in a lineup, was coerced, his subsequent statements made after
being advised of and waiving his Miranda rights are inadmissible. Williams
further argues that the remaining evidence is insufficient to convict him
of carjacking in the first incident because the government failed to prove
he was the man who stole Cooper’s car.       We reject Williams’ arguments
because we hold that his statements were admissible under Miranda and that
there is sufficient evidence to support his conviction for carjacking in the
first incident.

      We find that Williams’ first statement, that he wanted to talk after
being informed by the officer that he had been identified in a lineup, was
voluntarily made without any coercion. This statement was also not obtained
in violation of Miranda.2



      2
         We note that even if this statement had been obtained in violation of
Miranda,Williams’ subsequent statements would be admissible under Oregon v. Elstad,
470 U.S. 298 (1985). In Elstad, the defendant, while in custody and in response to
police interrogation, made an incriminating statement to police officers without first
having been given his Miranda rights. 470 U.S. at 301. He was then taken to the
police station and, after being advised of and waiving his Miranda rights, executed an
inculpatory written statement. Id. The Court addressed the issue of whether the failure
to give Miranda warnings before the first statement “‘taints’ subsequent admissions
made after a suspect has been fully advised of and has waived his Miranda rights.” Id.
at 300. The Court reasoned it would be “an unwarranted extension of Miranda to hold
that a simple failure to administer the warnings, unaccompanied by any actual coercion
or other circumstances calculated to undermine the suspect’s ability to exercise his free
will, so taints the investigatory process that a subsequent voluntary and informed
waiver is ineffective for some indeterminate period.” Id. at 309. Thus, the Court held
that “a suspect who has once responded to unwarned yet uncoercive questioning is not
thereby disabled from waiving his rights and confessing after he has been given the
requisite Miranda warnings.” Id. at 318.

      Williams’ first statement, that he wanted to talk after the officer informed him
he had been picked out of a lineup, was voluntarily made without any coercion or
circumstances calculated to undermine Williams’ ability to exercise his free will. Thus,
Williams’ subsequent confession to police is admissible under Elstad so long as it was
given after he was advised of and voluntarily waived his Miranda rights. See id.
Williams was given these rights, he understood them, and he waived them prior to
giving his statement.

                                          -9-
Assuming arguendo that the officer’s statement to Williams that he had been
identified was “interrogation” for purposes of Miranda, there was no
violation. Williams was advised of his Miranda rights when he was arrested
earlier in the day, he told police he understood his rights, and he did not
assert any of his rights. Under such circumstances, Miranda did not prevent
the officer from “interrogating” Williams by telling him he had been
identified in the lineup. See Miranda, 384 U.S. at 475. We therefore hold
that Williams’ subsequent statements, made after again being advised of his
Miranda rights and waiving those rights, were admissible.

      We next review the record to determine if a reasonable jury could have
found Williams guilty of carjacking in the first incident. Uder, 98 F.3d
at 1045. Williams told the police that he “jacked a lady for her car.”
(Trial Tr. Vol. 1 at 281.) Williams’ fingerprints were found on Cooper’s
telescope in the trunk of Cooper’s car. An eyewitness saw Williams driving
Cooper’s stolen car after the incident involving O’Har, the morning after
Cooper’s car was stolen. We conclude that this evidence is sufficient to
support a finding that Williams was the man who carjacked Cooper’s car.
Williams’ carjacking conviction for the first incident must therefore stand.

      C.   Sufficiency of the Evidence in Second Carjacking Incident

      Williams next argues that there is insufficient evidence to convict
him of carjacking in the second incident because the government failed to
prove he intended to steal O’Har’s car. The carjacking statute expressly
prohibits attempts. See 18 U.S.C. § 2119. We review Williams’ sufficiency
of the evidence claim to see if a




                                   -10-
reasonable jury could have found Williams attempted to steal O’Har’s car
beyond a reasonable doubt. Uder, 98 F.3d at 1045. A defendant must take
a “substantial step” towards the completion of the crime to constitute an
attempt.   See United States v. Carlisle, 118 F.3d 1271, 1273 (8th Cir.
1997).   “A substantial step is conduct such that if it had not been
extraneously interrupted would have resulted in a crime.” Id. We again
review the evidence in the light most favorable to the verdict, drawing all
reasonable inferences from the evidence in favor of the verdict. Willis,
89 F.3d at 1376.

      Our review of the record convinces us that there is sufficient
evidence to support Williams’ conviction for the second carjacking incident.
The evidence supports a finding that Williams attacked O’Har while she was
retrieving items from her car. Williams tried to shove O’Har into her car.
He ordered O’Har not to say anything while he was trying to push her into
the car. Williams was armed with a revolver during the incident. These
facts all support a reasonable inference that Williams was attempting to
steal O’Har’s car and that he took the required substantial steps towards
that goal.

  D. Sufficiency of the Evidence for Using a Firearm During a Crime of
                                Violence

      Williams’ final argument is that the district court erred in failing
to direct verdicts of acquittal for the two counts of using a firearm during
a crime of violence. Williams bases this argument on his previous claims
that there was insufficient evidence to support his carjacking convictions,
the underlying violent crimes. Because we have held there was sufficient
evidence to support those convictions, we reject this argument.




                                   -11-
                   III. Williams’ Post-Argument Motions

      After this case was submitted following oral argument, Williams’
counsel made two motions to this court. First, Williams moved to withdraw
the last argument he made in his initial appellate brief. We grant this
motion and therefore do not consider that argument in this opinion.

      Second, Williams moved this court to reconsider our prior order which
denied his prior motion to file a supplemental appellate brief. Williams’
original motion to file a supplemental brief was made after the government
had filed its main brief and after he had filed his reply brief. We also
note that Williams raises six new arguments in his tendered supplemental
brief. Allowing the supplemental brief to be filed would require granting
the government substantial time to respond to these new arguments. More
importantly, Williams was granted numerous extensions of time to file his
initial brief with this court. Even with these numerous extensions, he
filed his initial brief late, along with a motion to file his brief out of
time.   We granted his motion and allowed him to file the late brief.
Considering all of the above facts, we deny Williams’ motion to reconsider
our prior order denying his motion to file a supplemental brief. At some
point briefing and argument must end and the appeal must be decided.
Williams passed this point long ago.

                      IV. Williams’ Pro Se Briefing

      On June 24, 1997, an administrative panel of this court permitted
Williams to file a pro se supplemental brief, leaving this hearing panel to
determine the weight to be given to the arguments advanced. On August 14,
1997, this panel denied Williams’ further requests to file additional pro
se briefs. We have carefully considered the arguments Williams makes in the
pro se brief he was authorized to file and we reject them. We have also
reviewed the arguments he makes in the later brief he sent to the court
before we entered our order denying him further pro se briefing. We rely
on




                                   -12-
counsel to winnow the issues on appeal. Garrett v. United States, 78 F.3d
1296, 1306 (8th Cir.), cert. denied, 117 S. Ct. 374 (1996).         Because
Williams’ later pro se briefing appears primarily to be an earlier draft of
his counseled brief and contains issues not raised in the appellant’s
opening brief as filed by counsel, we decline to consider them. We also
decline to address Williams’ complaints concerning his appellate counsel’s
effectiveness.   Our declinations are without prejudice to any later 28
U.S.C. § 2255 motion Williams may bring.

                              V.   Conclusion

     Accordingly, we affirm the judgment of the district court.

     A true copy.

           Attest:

                 CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                   -13-